Title: From Benjamin Franklin to Lord Dartmouth, 21 August 1773
From: Franklin, Benjamin
To: Dartmouth, William Legge, Earl of


My Lord,
London, August 21, 1773.
I have just received from the House of Representatives of the Massachusett’s-Bay, their Address to the King, which I now enclose, and send to your Lordship, with my humble request in their behalf, that you would be pleased to present it to his Majesty the first convenient opportunity.
I have the pleasure of hearing from that province by my late letters, that a sincere disposition prevails in the people there to be on good terms with the Mother Country; that the Assembly have declared their desire only to be put into the situation they were in before the stamp act; they aim at no novelties. And it is said, that having lately discovered, as they think, the authors of their grievances to be some of their own people, their resentment against Britain is thence much abated.
This good disposition of their’s (will your Lordship permit me to say) may be cultivated by a favourable answer to this Address, which I therefore hope your goodness will endeavour to obtain. With the greatest respect, I have the honor to be, my Lord, &c.
B. Franklin.Agent for the House of Representatives.
